Carleton Harris, Chief Justice, dissenting. The Committee order entered when Mr. Williams surrendered his license provided that petitioner will not be automatically reinstated at the end of the two year period, but “will only be readmitted upon a satisfactory showing to the Board of Law Examiners that his character and integrity are such that he deserves readmittance”. Since this court has the final responsibility, I likewise feel that this language is properly interpreted to the effect that the showing must also be satisfactory to the members of this court. While I have every confidence in the members of the Committee, and normally accept their findings, there are still, to me, some matters wherein the investigation failed to establish to my satisfaction that Williams should be reinstated at this time.